        Case 1:18-cv-10421-NMG Document 104 Filed 06/21/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
_________________________________________
                                            )
SINOVAC BIOTECH LTD.,                       )
                                            )
            Plaintiff,                      )
v.                                          )    No. 18-cv-10421-NMG
                                            )
1GLOBE CAPITAL LLC, et al.,                 )
                                            )
            Defendants.                     )
__________________________________________)
                                            )
1GLOBE CAPITAL LLC,                         )
                                            )
            Third-Party and Counterclaim    )
            Plaintiff, Individually and     )
            Derivatively,                   )
v.                                          )
                                            )
SINOVAC BIOTECH LTD.,                       )
                                            )
            Counterclaim and Nominal        )
            Defendant,                      )
                                            )
      and                                   )
                                            )
WEIDONG YIN and NAN WANG                    )
                                            )
            Third-Party Defendants.         )
__________________________________________)

                                  JOINT STATUS REPORT

       On June 18, 2019, Magistrate Judge Kelley ordered the parties to file a joint status report

notifying the Court when a date is set for a hearing on the Antigua appeal (Dkt. No. 103). The

parties inform the Court that a hearing on 1Globe Capital, LLC’s appeal of the Judgment rendered

by the Eastern Caribbean Supreme Court in the High Court of Justice, Antigua and Barbuda in the

action captioned 1Globe Capital, LLC, and Sinovac Biotech Ltd. (Claim No. ANUHCV

2018/0120), has been scheduled to commence the week of September 16, 2019.
     Case 1:18-cv-10421-NMG Document 104 Filed 06/21/19 Page 2 of 3



Dated: June 21, 2019                Respectfully submitted,


                                   /s/ Eric F. Leon
                                   Eric F. Leon, pro hac vice
                                   Latham & Watkins LLP
                                   885 Third Avenue
                                   New York, New York 10022-4834
                                   Telephone: (212) 906-1200
                                   Facsimile: (212) 751-4864
                                   Email: eric.leon@lw.com

                                   Sarah A. Tomkowiak, pro hac vice
                                   J. Christian Word, pro hac vice
                                   Latham & Watkins LLP
                                   555 Eleventh Street NW, Suite 1000
                                   Washington, D.C. 20004
                                   Telephone: (202) 637-2200
                                   Facsimile: (202) 637-2201
                                   Emails: sarah.tomkowiak@lw.com
                                   christian.word@lw.com

                                   William J. Trach
                                   200 Clarendon Street, 27th Floor
                                   Boston, Massachusetts 02116
                                   Telephone: (617) 880-4500
                                   Facsimile: (617) 948-6001
                                   BBO# 661401
                                   Email: william.trach@lw.com

                                   Attorneys for Plaintiff


                                   /s/ Matthew J. Connolly
                                    Ian D. Roffman (BBO# 637564)
                                    iroffman@nutter.com
                                    Matthew J. Connolly (BBO# 676954)
                                    mconnolly@nutter.com
                                    Nutter McClennen & Fish LLP
                                    Seaport West, 155 Seaport Blvd.
                                    Boston, Massachusetts 02210
                                    Telephone: (617) 439-2000
                                    Facsimile: (617) 310-9000

                                    Attorneys for Defendants




                                   2
        Case 1:18-cv-10421-NMG Document 104 Filed 06/21/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on this day of June 21, 2019, this document (filed through the ECF system)

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                     /s/ Eric F. Leon
                                                     Eric F. Leon




                                                 3
